DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a preset circuit coupled to a first driving signal terminal, a data signal terminal, a first node, a second driving signal terminal, an initialization signal terminal, and a second node, respectively, and configured to provide a signal from the data signal terminal to the first node under the control of a signal from the first driving signal terminal, and to provide a signal from the initialization signal terminal to the second node under the control of a signal from the second driving signal terminal; a storage circuit coupled between the first node and the second node and configured to store a voltage difference between the first node and the second node; a driving circuit coupled to the first node, a third node, and a first voltage signal terminal, respectively, and configured to provide a driving current to the third node under the control of a voltage of the first node; a compensation circuit coupled to the second node, the third node, and a control signal terminal, respectively, and configured to compensate for a voltage of the second node under the control of a signal from the control signal terminal
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first transistor, wherein a control electrode of the first transistor is coupled to a first driving signal terminal, wherein a first electrode of the first transistor is coupled to a data signal terminal, and wherein a second electrode of the first transistor is coupled to a first node; a second transistor, wherein a control electrode of the second transistor is coupled to a second driving signal terminal, wherein a first electrode of the second transistor is coupled to an initialization signal terminal, and wherein a second electrode of the second transistor is coupled to a second node; a first capacitor, wherein one end of the first capacitor is coupled to the first node, and wherein the other end of the first capacitor is coupled to the second node; a driving transistor, wherein a control electrode of the driving transistor is coupled to the first node, wherein a first electrode of the driving transistor is coupled to a third node, and wherein a second electrode of the driving transistor is coupled to a first voltage signal terminal; a third transistor, wherein a control electrode of the third transistor is coupled to a control signal terminal, wherein a first electrode of the third transistor being is coupled to the second node, and wherein a second electrode of the third transistor is coupled to the third node”, in combination with the other limitations set forth in claim 8.  In addition, the arguments are persuasive.
Claims 2-7 and 9-20 are dependent on claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627